Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 20, 2021                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  161865                                                                                                      Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  MEEMIC INSURANCE COMPANY,                                                                              Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                        Justices

  v                                                                  SC: 161865
                                                                     COA: 346361
                                                                     Wayne CC: 18-005480-CK
  ANGELA JONES,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 21, 2020 judgment
  of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on
  the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this order
  addressing whether its declaration that a homeowners insurance policy was void ab initio
  should be considered a denial of a claim under the policy such that it may invoke its right
  to subrogation when it was required by a standard mortgage clause to pay the balance of
  the appellee’s mortgage. In addition to the brief, the appellant shall electronically file an
  appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must
  provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee shall
  file a supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant within
  14 days of being served with the appellee’s brief. The parties should not submit mere
  restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 20, 2021
           a0113
                                                                                Clerk